Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants submit that Prasad does not describe at least the above-emphasized portions of claim 1. Prasad at paragraphs [0003] and [0051] only mentions "provisioning" as a way to configure resources in a network. Although Prasad at paragraphs [0025 -0026] mentions legacy appliances, Prasad includes no description of any type of "provisioning or configuration command" (emphasis added) for these legacy appliances. Further, even if Prasad's mentioning of "provisioning" implies some sort of command, Prasad lacks any type of implicit or explicit description to describe " translate the command to a format consumable by the legacy network appliance" and to describe "forward the command to the legacy network appliance" as emphasized here and above for claim 1. 
	However, Prasad clearly teaches “CNF 100 is an architecture used to address the topological requirements to support VNF as defined by the Network Function Virtualization 
("NFV"), which is a network architecture concept that proposes using information technology virtualization related technologies to virtualize entire classes of network node functions into building blocks.  The building blocks may be connected, or chained together to create communication services, in addition to providing the same support for legacy appliances, such as PNFs, and allowing both the virtual and physical elements to co-exist seamlessly within 
the same CNF”  (See paragraph [0025-0026]).  It is clear to tone with ordinary skill in the art that furthermore, Prasad clearly teaches internetworking between legacy and virtualized network function.  Furthermore, Prasad clearly teaches CNF 1005 illustrates 

SLB is implemented on a physical machine (i.e., PNF) (See paragraph [0070]).


/DJENANE M BAYARD/Primary Examiner, Art Unit 2444